Citation Nr: 0103158
Decision Date: 01/12/01	Archive Date: 03/12/01

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  99-22 653	)	DATE JAN 12, 2001
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a lumbosacral spine disability.


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to October 1998.

This appeal arises before the Board of Veterans Appeals (Board) from a July 1999 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for arthralgia of the lumbosacral spine with no loss of function due to pain.


REMAND

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record currently before it is inadequate.  Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ (2000) (to be codified as amended at 38 U.S.C. § 5107).

A June 1999 VA spine examination provided a diagnosis of arthralgia of the lumbosacral spine with no loss of function due to pain.  However, that examination report also states that the veteran experiences periods of flare up precipitated with driving a car or running and that he had periods of 10% additional functional impairment at those times.  The Board finds that the diagnosis of no loss of function due to pain and the narrative finding of additional impairment during flare up are contradictory.

The RO denied the veterans claim on the basis that a current disability was not shown.  While the diagnosis provided at the June 1999 VA spine examination does not indicate a current disability, the narrative portion of the examination implies that there may be some residual disability present as the findings indicate an impairment of function during periods of flare up.  Therefore, the Board feels that an additional examination is necessary to resolve whether or not the veteran has a current lumbosacral spine disability, and if so, whether such disability may be related to his service.

Accordingly, this case is REMANDED for the following:

1.  The RO should schedule the veteran for a VA spine examination.  The claims folder and a copy of this remand should be made available to and be reviewed by the examiner in conjunction with the examination.  Specifically the examiner should provide the following information:

a)  The examiner should perform a thorough review of the veterans claims file and medical history and should state in the examination report that such review has been conducted.

b)  The examiner should provide a diagnosis of any lumbosacral spine disability present.

c)  If a lumbosacral spine disability is present, the examiner should state whether it is as likely as not that any lumbosacral spine disability present is related to the veterans service or to treatment in service for complaints of back pain.  In providing an opinion as to the likelihood of relationship, it is most useful to the Board if the examiner classifies the likelihood of relationship as definitely, more likely than not, as likely as not, more likely not, or definitely not.

2.  The RO should review the claims folder and ensure that all of the development action has been conducted and completed in full.  Specific attention is directed to the examination report.  If the requested examination does not include adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2000) (if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Abernathy v. Principi, 3 Vet. App. 461, 464 (1992); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

3.  Following completion of the foregoing, the RO should review the issue on appeal and comply with all applicable notice requirements.  If the decision remains adverse to the veteran, he and his representative should be furnished a supplemental statement of the case and afforded the applicable period of time within which to respond.  Thereafter, subject to current appellate procedures, the case should be returned to the Board.

The Board expresses its gratitude in advance to the RO for assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence.  No inference should be drawn regarding the final disposition of this claim.  The veteran is hereby informed that failure to report for a scheduled examination or failure to cooperate with any requested development may have an adverse effect upon his claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board or by the United States Court of Veterans Appeals for additional development or other action must be handled in an expeditious manner.  See The Veterans Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994); see also 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and Statutory Notes).  In addition, the VBA ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the RO to provide expeditious handling of all cases that have been remanded by the Board and the Court.  See M21-1, Part IV,  8.44-8.45, 38.02-38.03.




		
	M. W. GREENSTREET
	Member, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2000).
